                                                                                        FILED
                                                                               2018 Nov-01 PM 12:27
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

SHEILA WEBSTER,                         )
                                        )
      Claimant,                         )
                                        )
vs.                                     )   Case No. 2:18-CV-0372-CLS
                                        )
NANCY A. BERRYHILL, Acting              )
Commissioner, Social Security           )
Administration,                         )
                                        )
      Defendant.                        )

                         MEMORANDUM OPINION

      Claimant, Sheila Webster, commenced this action on March 9, 2018, pursuant

to 42 U.S.C. § 405(g), seeking judicial review of a final adverse decision of the

Commissioner, affirming the decision of the Administrative Law Judge (“ALJ”), and

thereby denying her claim for supplemental security income benefits.

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The scope of review is limited to determining whether there is

substantial evidence in the record as a whole to support the findings of the

Commissioner, and whether correct legal standards were applied. See Lamb v.

Bowen, 847 F.2d 698, 701 (11th Cir. 1988); Tieniber v. Heckler, 720 F.2d 1251, 1253

(11th Cir. 1983).

      Claimant contends that the Commissioner’s decision is neither supported by
substantial evidence nor in accordance with applicable legal standards. Specifically,

claimant asserts that the ALJ improperly evaluated her credibility and complaints of

subjective symptoms. Upon review of the record, the court concludes that contention

lacks merit, and the Commissioner’s ruling is due to be affirmed.

      To demonstrate that pain or another subjective symptom renders her disabled,

a claimant must “produce ‘evidence of an underlying medical condition and (1)

objective medical evidence that confirms the severity of the alleged pain arising from

that condition or (2) that the objectively determined medical condition is of such

severity that it can be reasonably expected to give rise to the alleged pain.’” Edwards

v. Sullivan, 937 F.2d 580, 584 (11th Cir. 1991) (quoting Landry v. Heckler, 782 F.2d

1551, 1553 (11th Cir. 1986)). If an ALJ discredits subjective testimony of pain,

“[s]he must articulate explicit and adequate reasons.” Hale v. Bowen, 831 F.2d 1007,

1011 (11th Cir. 1987) (citing Jones v. Bowen, 810 F.2d 1001, 1004 (11th Cir. 1986);

MacGregor v. Bowen, 786 F.2d 1050, 1054 (11th Cir. 1986)) (alteration supplied).

      The ALJ in the present case properly applied these legal principles. She found

that claimant’s medically determinable impairments could reasonably have been

expected to produce some of the symptoms claimant alleged, but that claimant’s

statements concerning the intensity, persistence, and limiting effects of her symptoms

were not entirely consistent with the medical and other evidence in the record.1 This
      1
          Tr. 22.

                                          2
conclusion was in accordance with applicable law. See Marbury v. Sullivan, 957 F.2d

837, 839 (11th Cir. 1992) (“After considering a claimant’s complaints of pain, the

ALJ may reject them as not creditable, and that determination will be reviewed for

substantial evidence.”) (citing Wilson v. Heckler, 734 F.2d 513, 517 (11th Cir. 1984))

(emphasis supplied).

      The ALJ also adequately articulated reasons to support her findings. She

reasoned that claimant’s complaints were inconsistent with the medical evidence,

including relatively infrequent doctor visits and the absence of any assessment of

disabling limitations from a treating or examining physician.2 Claimant contends that

those findings were not supported by substantial evidence because the ALJ focused

only on her reports of back pain relief without also considering her complaints of

continued and worsening leg pain. The record does not support that argument,

because the ALJ’s administrative decision discussed both claimant’s reports of relief

from back pain and her complaints of continuing leg pain.3 The ALJ considered all

of claimant’s medical records, including those in which she reported temporary relief

from treatment and those in which she reported returning symptoms. The ALJ also

considered that objective medical testing revealed that claimant experienced




      2
          Tr. 24.
      3
          Tr. 23.

                                          3
degenerative disc disease.4 Those findings indicate that claimant has a back condition

and likely experiences pain, but the mere existence of a medical condition, or of some

pain resulting from that condition, does not support a finding of disability. Instead,

the relevant consideration is the effect of claimant’s condition, considered in

combination with any of her other impairments, on her ability to perform substantial

gainful work activities. See 20 C.F.R. § 416.905(a) (defining a disability as “the

inability to do any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death

or which has lasted or can be expected to last for a continuous period of not less than

12 months”). See also Bowen v. Yuckert, 482 U.S. 137, 146 (1987) (“The [Social

Security] Act ‘defines “disability” in terms of the effect a physical or mental

impairment has on a person’s ability to function in the workplace.’”) (quoting Heckler

v. Campbell, 461 U.S. 458, 459-60 (1983)) (alteration supplied). The record indicates

that the functional effects of claimant’s condition were not as great as the level of

symptoms she subjectively alleged. Claimant’s clinical examinations consistently

reflected normal gait, station, and range of motion; full motor strength; and no

weakness or balance problems.5

      In summary, the ALJ properly considered claimant’s subjective complaints.

      4
          See Tr. 23, 226, 271-72, 287-88.
      5
          See Tr. 213-372.

                                             4
The ALJ’s decision, which was based upon substantial evidence and in accordance

with applicable legal standards, is due to be affirmed. An appropriate order will be

entered contemporaneously herewith.

      DONE this 1st day of November, 2018.


                                             ______________________________
                                             United States District Judge




                                         5
